ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-115, concluding that as matter of reciprocal discipline pursuant to Rule l;20-14(a)(4)(E) based on his consent to disbarment in Pennsylvania, DONALD J. RICHMOND of SPRINGFIELD, PENNSYLVANIA, who was admitted to the bar of this State in 1978, and who has been temporarily suspended from the practice of law since April 26, 2004, should be disbarred for the knowing misappropriation of trust funds;
And DONALD J. RICHMOND having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
*341It is ORDERED that DONALD J. RICHMOND be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that DONALD J. RICHMOND be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20, dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.